FILE COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




4/24/2015                                                      COA No. 12-13-00033-CR
SMITH, LARRY JOE                 Tr. Ct. No. 114-0770-12                    PD-0074-15
This is to serve notice to the court of appeals that this Court granted a motion for
extension of time to file a petition for discretionary review until March 17, 2015. The
time for filing the petition for discretionary review has expired.
                                                                           Abel Acosta, Clerk

                              12TH COURT OF APPEALS %-E$K
                              CATHY LUSK
                              1517 W. FRONT, ROOM 354
                              TYLER, TX 75701
                              * DELIVERED VIA E-MAIL *